             Case 2:20-cv-00113-RMP                  ECF No. 12          filed 09/15/20     PageID.76 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                        FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


                      EMMANUEL ROY,
                                                                                                         Sep 15, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-113-RMP
       CARLOS SOLOZAR, JAIME RIDDLE,                                 )
    JOHNSON-CONNORS, KIERRA BERTRAM, S.                              )
    BANKS, S. RAYMOND, YURI DAYASHENKO,
   KATHERINE-APEL JOHNSON,RIKKI MONTAGE
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion, ECF No. 10, is GRANTED and the Complaint is DISMISSED WITHOUT PREJUDICE.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   ROSANNA MALOUF PETERSON                                   on a motion for
      dismissal.


Date: 9/15/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
